El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
Francisco Caballero presentó al registro, para su anota-ción en el libro de contratos agrícolas, una escritura de prés-tamo refaccionario e hipoteca, otorgada por los consortes Evaristo Sánchez González y Lucía Ayala, quedando gra-vadas a favor del primero para asegurar el pago del prés-*765tamo, todas las plantaciones de tabaco que el deudor siem-bre en ciertas fincas que se describen en la escritura y de las cuales los esposos Sáncbez-Ayala declaran ser dueños y poseedores.
La anotación fue denegada y el registrador funda su ne-gativa por no constar en la escritura el consentimiento ex-preso de la esposa, que exige el artículo 159 del Código Civil.
El recurrente impugna la calificación del registrador bajo dos aspectos: el primero, alegando que un acto bien deli-. nido de administración es el que realiza el esposo arbitrando recursos para atender a la explotación de las fincas rús-ticas de la comunidad; y el segundo, porque si bien en la escritura no se contienen las palabras del estatuto, ‘£ el con-sentimiento expreso lo defirió la esposa en la forma que la ley exige,” pues ella comparece en la escritura y en la cláu-sula final acepta y ratifica la misma.
No son cuestiones nuevas las planteadas por el recurrente y ambas liabían sido ya consideradas y resueltas por esta Corte Suprema.
En este caso las plantaciones de tabaco quedaron gra-vadas para responder del crédito refaccionario y teniendo los frutos el carácter de inmueble y perteneciendo a la socie-dad de gananciales, conforme disponen los artículos 335 pá-rrafo 2 y 1316 del Código Civil, se bace indispensable el con-sentimiento expreso de la esposa para que el esposo pueda afectar los frutos radicados en fincas pertenecientes a la so-ciedad de gananciales: Fajardo Sugar Co. v. Registrador, 25 D. P. R. 189.
Estamos de acuerdo con el razonamiento del registrador en cuanto a los efectos de una mera aceptación, en casos como el presente, y de su alegato aprobamos lo siguiente:
“El recurrente cree .que la mera aceptación en la forma expre-*766sada es suficiente para cumplir lo preceptuado en el artículo 159 del Código Civil, y nosotros somos de opinión que no basta que en la escritura comparezca la esposa, sin que en ella se diga de una manera expresa que la esposa presta su consentimiento al contrato en los casos en que gravan o enajenan bienes inmuebles o dere-chos reales pertenecientes a la Sociedad de Gananciales, y que no es bastante a suplir el consentimiento expreso que exige el artículo 159 del Código Civil, el que el notario exprese que las partes acep-tan el contrato; y así lo tiene determinado esta Honorable Corte Suprema en el caso de Fernández Pérez, recurrente, versus el Re-gistrador de Caguas, 26 D. P. R. 740, en cuyo caso compareció en la escritura Juan Vázquez Ramos con su esposa Petronila Jiménez, e hipotecó el primero a favor de Ramón Fernández Pérez, una finca que pertenecía a la sociedad conyugal, sin que en la escritura constara de manera expresa el consentimiento de la esposa, a pe-sar de haber comparecido la esposa en la escritura, y esta Honorable Corte Suprema, dice así: Siendo ello así ha sido bien dene-gada la inscripción del derecho hipotecario constituido sobre la casa en cuestión, puesto que la esposa no ha dado su consentimiento expreso para la constitución de la hipoteca con sujeción a los ar-tículos 159 y 1328 del Código citado. Y no basta que el notario consignara en la escritura que las partes la aceptan, pues tal mani-festación no es bastante a suplir el consentimiento expreso orde-nado por la Ley.”
Las citas que no obstante hace el recurrente se refieren al consentimiento tácito y ninguna aplicación tienen para este caso en donde la ley excluye toda clase de inferencias y sus palabras son mandatorias, por lo que debe interpre-tarse estrictamente y si es posible seguir sus propias o aná-logas palabras.
La nota debe ser Confirmada.

Confirmada, la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.